Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00346-CV

               IN THE INTEREST OF A.J.W., J.W. Jr., R.L.A.W., and J.L.W.

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00863
                      Honorable Charles E. Montemayor, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. We assess no costs because appellant is indigent.

       SIGNED November 27, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice